Citation Nr: 0913101	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include sleeplessness, nightmares, 
and high anxiety.

2.  Entitlement to service connection for left eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1945 to October 
1945 and from January 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2009, the Veteran testified at a Board hearing by 
video conference.  A transcript of the hearing has been added 
to the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left eye 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and 
his claimed PTSD stressors remain uncorroborated.

2.  The claim for entitlement to service connection for left 
eye condition has a different factual basis than the claim 
for retinitis, originally denied in November 1945 and 
subsequently denied reopening in December 1977, April 1997, 
and June 2000.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  The Veteran's claim of service connection for left eye 
condition is new, and its denial has been properly appealed 
to the Board.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran's 
personnel records from the Army are not available.  As the RO 
reported to the Veteran by letter in August 2007, it is 
likely that they were destroyed in the fire at The National 
Personnel Records Center (NPRC) in 1973.  The Board is 
satisfied that the RO has taken all necessary steps to secure 
the personnel records and, given the responses from the NPRC, 
that additional efforts would be futile.  38 U.S.C.A. § 
5103A(b).  In a case such as this, where service records are 
unavailable, the Board is mindful of the heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the record does not support a conclusion that 
the veteran "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b).  In the Veteran's March 2009 written 
statement, he reports that he served in the 961st 
Quartermaster Service Company.  He stated that his unit 
supported the fight on Hill 931 by supplying fuel, 
ammunition, and body bags.  The Veteran's description does 
not lend itself to the conclusion that he engaged in combat 
as contemplated by the statute.

The Veteran's reported stressor information is not specific 
enough or of the type that would be verifiable by military 
records.  The March 2009 statement does not describe a 
specific incident that could be verified as a stressor.  At 
the March 2009 Board hearing, the Veteran's representative 
stated that the Veteran participated in grave registration 
and assisted medics.  In July and September 2007, the Veteran 
submitted statements describing an incident when he was in a 
convoy between Pusan and Seoul.  He stated that a North 
Korean stepped in front of his truck and was preparing to 
fire.  The Veteran stated that he had to run over the North 
Korean.  This information was not specific enough or of the 
type that would be verifiable by military records.

Because the Veteran did not engage in combat with the enemy 
and because his reported stressors have not been verified or 
corroborated, the claim for PTSD must be denied.



Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in April 2007 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The April 2007 letter also contained 
the specific notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records, VA treatment records, and personnel 
records.  The Board is satisfied that the RO took all 
necessary steps to secure personnel records, as discussed 
above.  No VA examination for PTSD was conducted because 
without stressor verification, a VA examination alone would 
not allow the Veteran to prevail.  Stressor information 
provided by the Veteran contained insufficient detail to 
forward to the Joint Services Records Research Center 
(JSRRC).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include sleeplessness, nightmares, and 
high anxiety, is denied.


REMAND

The RO reviewed the Veteran's claim for service connection 
for left eye condition as a claim to reopen a previously 
denied claim.  The Board finds this to be error.  In Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).    

The Veteran was denied service connection for retinitis in 
November 1945.  The RO denied the Veteran's attempts to 
reopen his claim, variously described as an "eye injury" or 
"left eye condition" in December 1977, April 1997, and June 
2000.  These three denials were all based on the assumption 
that the Veteran was claiming the same disability that he had 
claimed in 1945.

In November 1945, the VA based its decision to deny service 
connection for retinitis primarily on the Navy's Board of 
Medical Survey September 1945 report.  The Board of Medical 
Survey opined that the Veteran's eye condition in 1945 was 
the result of an old injury and that there was no evidence of 
any aggravating circumstances while in the service.  The eye 
examination showed an old well-healed quiescent adherent 
leukoma of the left eye.  The Navy Board dismissed the 
Veteran's report of being struck by a twig while walking in 
the woods during service.  The Navy Board reasoned that this 
trauma did not aggravate the Veteran's eye condition because 
his visual acuity was substantially the same at the time of 
induction and the time of discharge.

The VA treatment records indicate quite a history of 
procedures performed on the left eye, including a corneal 
transplant and a complicated cataract extraction.  There are 
also diagnoses of aphakia, with graft failure and corneal 
edema, and mixed mechanism glaucoma.

It would be improper for the Board to assume that because the 
Navy's Board of Medical Survey found that any trauma suffered 
in service did not cause retinitis or aggravate the Veteran's 
left eye condition in 1945, that the Veteran's currently 
diagnosed left eye problems are not related to the trauma in 
service.

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

Here, the Veteran's lay statements indicate the he suffered 
eye trauma in service.  The Veteran has a continuity of 
symtomatology, as evidenced by his many attempts to reopen 
his claim spanning decades.  Lastly, the record does not now 
contain sufficient competent medical evidence to decide the 
claim.  Thus, a VA examination is in order.

Before scheduling the examination, it is important that any 
outstanding VA treatment records be associated with the 
claims file.  An opthamalogy note indicated that a surgery 
scheduled during August 2008 was canceled and would be 
rescheduled.  Currently, the claims file contains records 
only through August 2008 and, as such, there are no records 
pertaining to a potentially rescheduled surgery.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain any outstanding VA treatment 
records and associate with the claims 
file.

2.  Schedule the veteran for a VA eye 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination, and all indicated special 
studies and tests should be accomplished.  
The report of the examination must include 
all current diagnoses relating to the 
Veteran's left eye.  And, for each 
diagnosis, the examiner should state a 
medical opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosis is the result of any disease or 
injury in service.  Provide a complete 
rationale for each opinion.

3.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
Veteran with a supplemental statement of 
the case and afford an opportunity to 
respond before returning the record to the 
Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


